Citation Nr: 1627600	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 40 percent for urethral stricture.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1952 to April 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 30 percent rating for urethral stricture.  A December 2013 rating decision increased the rating to 40 percent effective May 21, 2012, the date of the claim for increase. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Under 38 C.F.R. § 4.115(b)  genitourinary system and Diagnostic Code (Code) 7518, stricture of the urethra is to be rated as voiding dysfunction under 38 C.F.R. §  4.115a, which in turn provides for rating as urine leakage, frequency, or obstructed voiding.  As the 40 percent rating now assigned is the maximum rating provided for urinary frequency and exceeds the maximum provided for obstructed voiding, the focus is on the criteria for rating urinary leakage.  Those criteria provide for a higher (60 percent) rating when continual urine leakage, postsurgical urinary diversion, urinary incontinence, or stress incontinence requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day.  

Significantly, since February 2012 the Veteran has resided in a VA domiciliary/nursing  facility where he receives treatment and medical care, to include for dementia.   In June 2013, he underwent a urethral dilation procedure.  He was afforded a VA urology examination less than one month later (in July 2013), when a history of voiding dysfunction was noted, but such problem was not found on examination.  

Since then the Veteran has reported that he is required to wear absorbent materials which require change by nursing staff more than four times per day.  See January 2014 VA Form 9.  That the Veteran resides in a VA domiciliary and received treatment for dementia points to two critical factors for consideration: (1) He may not be a reliable historian and (2) Records that corroborate or refute his report regarding the frequency with which the absorbent materials he wears are changed should be readily available.  Up-to date records form the Veteran's domiciliary are not in his record, and have not been sought.  As they may be dispositive in this matter, they must be secured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain from the nursing facility where the Veteran is domiciled a statement by a medical professional (preferably one who provides the Veteran treatment/personal care) regarding the frequency with which he requires changes of the absorbent materials he wears (i.e., whether 4 times a day or less, or more than 4 times a day).  If more than 4 times a day, the provider should also review all domiciliary records(since the Veteran arrived there), and provide a further statement indicating when the requirement for more than 4 times daily changes of absorbent materials began.  

2.  The AOJ should then review the record, and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

